Case 1:18-cv-01066-RMB-JS Document 24-2 Filed 01/22/19 Page 1 of 6 PageID: 189




                  EXHIBIT B
   Case 1:18-cv-01066-RMB-JS Document 24-2 Filed 01/22/19 Page 2 of 6 PageID: 190


                                                                                     1101 Laurel Oak Road, Suite 100
                                                                                                 Voorhees, NJ 08043
                                                                                           Telephone: (856)435-6401



August 13, 2018

Andrew R. Frisch, Esq.
Morgan & Morgan, P.A.
600 North Pine Island Road
Suite 400
Plantation, FL 33324
Via Email to: afrisch@forthepeople.com

Andrew P. Marks, Esq.
Dorf & Nelson LLP
555 Theodore Fremd Avenue
Rye, NY 10580
Via Email to: amarks@dorflaw.com

James M. McDonnell, Esq.
Jackson Lewis PC
220 Headquarters Plaza
East Tower, 7th Floor
Morristown, NJ 07960
Via Email to: mcdonnellj@jacksonlewis.com

Case Number: 01-18-0002-6644

Duane Lea
-vs-
Norlyn Enterprises, Inc. d/b/a Diligent Delivery
Systems
-vs-
Worldpac, Inc.

Dear Parties:

As of October 1, 2017, the AAA applies the Employment Arbitration Rules and Fee Schedule to employment
disputes as well as any dispute between an individual independent contractor (who has provided services as an
individual and not incorporated) and a business or organization. The outcome of our preliminary administrative
review, which is subject to review by the arbitrator, is to apply the Employment Arbitration Rules and Fee
Schedule to this dispute. This change is noted in both the Employment Arbitration Rules and the Commercial
Arbitration Rules, available on the AAA's website, www.adr.org.

In cases before a single arbitrator, a non-refundable filing fee, capped in the amount of $300, is payable in full by
the individual when a claim is filed, unless the agreement provides that the individual pay less. A non-refundable
fee in the amount of $1,900 is payable in full by the employer, unless the agreement provides that the company
pay more.

This acknowledges receipt of the individual's portion of the filing fee in the amount of $300. Accordingly, we
request that respondent remit its share of the fee in the amount of $1,900.
   Case 1:18-cv-01066-RMB-JS Document 24-2 Filed 01/22/19 Page 3 of 6 PageID: 191


Payment may be submitted via check, money order, or credit card. Money orders and checks should be made
payable to the American Arbitration Association and sent to Case Filing Services, 1101 Laurel Oak Road, Suite
100, Voorhees, NJ 08043. When submitting payment, please reference the above case number to ensure that
payment is properly applied.

The AAA's administrative fees are based on filing and service charges. Arbitrator compensation is not included in
this schedule. The AAA may require arbitrator's compensation deposits in advance of any hearings. Unless the
individual chooses to pay a portion of the arbitrator's compensation, the company shall pay such compensation in
total.

Payment should be submitted on or before August 27, 2018. Upon receipt of the balance of the filing fee, the
AAA will proceed with administration and any overpayments submitted by the individual will be refunded.

Please note: no answering statement or counterclaim is due at this time. Upon full satisfaction of the filing
requirements, the AAA will notify the parties of the response deadlines.

If you have any questions, please email the Employment Filing Team at EmploymentFiling@adr.org and we
will be happy to assist you.

Sincerely,

Employment Filing Team
EmploymentFiling@adr.org
856-679-4610
          Case 1:18-cv-01066-RMB-JS Document 24-2 Filed 01/22/19 Page 4 of 6 PageID: 192




From:                                            Employment Filing Team <EmploymentFiling@adr.org>
Sent:                                            Wednesday, August 29, 2018 4:04 PM
To:                                              amarks@dorflaw.com; mcdonnellj@jacksonlewis.com; pspicker@diligentusa.com; Mary
                                                 Theisen x7415; Andrew Frisch x7412
Subject:                                         8037862 Lea, Duane vs. Diligent Delivery Systems: *EXT* RE: Duane Lea v. Norlyn
                                                 Enterprises, Inc. d/b/a Diligent Delivery - Case 01-18-0002-6644
Attachments:                                     INK033.pdf


Good Afternoon,

We still have not received the respondent’s balance of the filing fee for the above case. Please see the attached for
further details. Please remit the balance of the filing fee by Wednesday, September 5, 2018.

Thank you



               Employment Filing Team
               American Arbitration Association

               T: 856 679 4610 E: EmploymentFiling@adr.org
               1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043
               adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed above. Any review,
use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this transmittal in error,
please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.


From: Employmentfiling@adr.org <Employmentfiling@adr.org>
Sent: Monday, August 13, 2018 4:06 PM
To: amarks@dorflaw.com; mcdonnellj@jacksonlewis.com; pspicker@diligentusa.com; mtheisen@forthepeople.com;
afrisch@forthepeople.com
Subject: Duane Lea v. Norlyn Enterprises, Inc. d/b/a Diligent Delivery - Case 01-18-0002-6644

Hello,

Please review the attached correspondence regarding the above-referenced case.

Feel free to contact me with any questions, comments or concerns you have related to this matter.

Thank you.



Employment Filing Team


T: 856 679 4610 E: EmploymentFiling@adr.org
1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043

                                                                                       1
   Case 1:18-cv-01066-RMB-JS Document 24-2 Filed 01/22/19 Page 5 of 6 PageID: 193


                                                                                     1101 Laurel Oak Road, Suite 100
                                                                                                 Voorhees, NJ 08043
                                                                                           Telephone: (856)435-6401



September 7, 2018

Andrew R. Frisch, Esq.
Morgan & Morgan, P.A.
600 North Pine Island Road
Suite 400
Plantation, FL 33324
Via Email to: afrisch@forthepeople.com

Andrew P. Marks, Esq.
Dorf & Nelson LLP
555 Theodore Fremd Avenue
Rye, NY 10580
Via Email to: amarks@dorflaw.com

James M. McDonnell, Esq.
Jackson Lewis PC
220 Headquarters Plaza
East Tower, 7th Floor
Morristown, NJ 07960
Via Email to: mcdonnellj@jacksonlewis.com


Case Number: 01-18-0002-6644

Duane Lea
-vs-
Norlyn Enterprises, Inc. d/b/a Diligent Delivery
Systems
-vs-
Worldpac, Inc.

Dear Parties:

As of this date, we have not received the respondent's portion of the administrative fees. Specifically, the
respondent has not paid $1,900, which represents its share of the filing fee.

At this time we are inquiring as to whether the Claimant is willing to pay this outstanding amount and seek
recovery of these fees through the arbitrator's award. If so, please make payment no later than September 13,
2018. If we do not receive payment by that date, we will cease administration of this dispute and refund any
payments received from the claimant.

Claimant is not obligated to pay this fee and has complied with the filing requirements. Should claimant
choose to pay respondent's fee, claimant may be responsible for arbitrator compensation if respondent refuses to
participate in the arbitration. Please refer to our rules regarding arbitration in the absence of a party or
representative.

Please email EmploymentFiling@adr.org if you have any questions and we will be happy to assist you.
   Case 1:18-cv-01066-RMB-JS Document 24-2 Filed 01/22/19 Page 6 of 6 PageID: 194



Sincerely,

Employment Filing Team
EmploymentFiling@adr.org
